Citation Nr: 1127542	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  06-28 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUE

Entitlement to special monthly compensation based on the need for regular aid and attendance or on account of being housebound.



ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel










INTRODUCTION


The Veteran, who is the appellant, served on active duty from September 1977 to February 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in December 2003, of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  

REMAND

On the claim for special monthly compensation, the Veteran asserts that he needs the assistance of another person with activities of daily living.

In December 2007 and in October 2009, the Board remanded the case for additional development.  The remand requested VA to afford the Veteran a VA examination to determine whether he requires the permanent, regular aid and attendance of another person and whether he is housebound, on the basis of his service-connected disabilities.

The examination occurred in January 2010.  After review of the report, the Board finds the VA examination report is not in compliance with 38 C.F.R. § 3.159(c) (4), that is, sufficient competent medical evidence to make a fully informed decision on the claim.  



In June 2008, the Veteran failed to report for a VA examination.  The Veteran is notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may result in the denial of the claim.  38 C.F.R. § 3.655.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA orthopedic examination by a physician, other than the one who conducted the examination in January 2010, to determine whether the Veteran requires the permanent, regular aid and attendance of another person and whether he is housebound, on the basis of his service-connected physical disabilities.  

The VA examiner is asked to determine whether the Veteran because of his physical service-connected disabilities requires the assistance of another to protect himself from the hazards or dangers incident to his daily environment.

2.  Afford the Veteran a VA psychiatric examination to determine whether the Veteran needs the regular assistance of another person due to his service-connected posttraumatic stress disorder, that is, whether the Veteran requires the assistance of another to protect himself from the hazards or dangers incident to his daily environment because of mental incapacity.




3. After the requested development has been completed, adjudicate the claim. If the benefit sought remains denied, furnish the Veteran a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



